Case 1:16-cr-20549-RNS Document 1522 Entered on FLSD Docket 10/14/2020 Page 1 of 3

CFN: 20200581372 BOOK 32140 PAGE 3987

DATE:10/13/2020 02:17:50 PM

HARVEY RUVIN, CLERK OF COURT, MIA-DADE CTY
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA
CASE NO. 16-20549-CR-SCOLA
UNITED STATES OF AMERICA,
VS.

PHILIP ESFORMES, et al.,

Defendants.

 

NOTICE OF RELEASE LIS PENDENS RE: FORFEITURE
GRANTEE: 1255 LLC, a Delaware Limited Liability Company; c/o Millennium Mgmt LLC
TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER EITHER THE

DEFENDANT AND/OR GRANTEE any interest in the real property described
hereinunder.

NOTICE IS HEREBY GIVEN that a Lis Pendens recorded in Miami- Dade County on
August 22, 2017, in Official Records Book 30663, Pages 3572-3575, giving notice of the pendency
of forfeiture proceedings in the above-referenced case is hereby released and discharged. The
real property is located at 1235 NE 135 Street, North Miami, Florida 33161-4312, and includes
all buildings, improvements, fixtures, attachments and easements found therein or thereon, which

is more particularly described in Exhibit A attached.

Respectfully submitted,

ARIANA FAJARDO ORSHAN

UNITED TES a

a

Grove (Court No. A5501243)

sistant United States Attorney
-ynail: daren.grove@usdoj.gov
0 E. Broward Bivd., Suite 700

Ft. Lauderdale, FL 33394
Telephone: (954) 660-5774
Facsimile: (954) 356-7180

 
   
   
   

This instrument was
prepared by: Daren Grove By:
Case 1:16-cr-20549-RNS Document 1522 Entered on FLSD Docket
CFN: 20200581

PARCEL I:

Lots 1 to 4, inclusive; Lots 13 to 16 inclusive, less the South 10 feet thereof, in Block 3 of
"PYTHIAS

PARK", according to the Plat thereof, as recorded in Plat Book 7, at Page 65 of the Public Records
of

Dade County, Florida.

Unnumbered Lots in Block 3, "PYTHIAS PARK", according to the Plat thereof, as recorded in
Plat Book 7, at Page 65, designated in Deeds and other documents of record as Lots 17, 18, 19 and
20 in Block 3 of "PYTHIAS PARK", according to the Plat thereof, as recorded in Plat Book 7, at
Page 65, and more particularly described as follows: Begin at the Southeast corner of Lot 16, in
Block 3; thence run North along the East line of said Lot, 110 feet to the Northeast corner thereof;
thence run East 120 feet to the Southeast corner of Lot 1 in said Block; thence South 110 feet to
the Southeast corner of said Block; thence West to the POINT OF BEGINNING, less the South
10 feet thereof.

PARCEL II :

The South 1/2 of the East 1/2 of the Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4 of
Section 20, Township 52 South, Range 42 East, less the South 35 feet and less the East 25 feet for
street right-of-way, lying and being in Dade County, Florida.

ALSO KNOWN AS :

Commencing at the Southeast corner of the Southwest 1/4 of the Southeast 1/4 of the Southwest
1/4 of Section 20, Township 52 South, Range 42 East; thence N O degrees 28 minutes 26 seconds
W along the East line of the Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4 of said Section
20 for 35. 00 feet; thence S 89 degrees 41 minutes 34 seconds W along a line parallel to and 35.00
feet North of the Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4 of said Section 20 for
50.07 feet to the POINT OF BEGINNING; thence continue S 89 degrees 41 minutes 34 seconds
W along the last described course for 280.54 feet to the point of intersection with the East line of
Block 3, "PYTHIAS PARK", as recorded in Plat Book 7, Page 65 of the Public Records of Dade
County, Florida, said East line of Block 3 also being the West line of the East 1/2 of the South 1/2
Case 1:16-cr-20549-RNS Document 1522 Entered on FLSD Docket
CFN: 20200581

of the Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4 of said Section 20; thence continue
South 89 degrees 41 minutes 34 seconds W along the last described course for 240.21 feet to the
West line of Lot 13, in Block 3 of said Plat of "PYTHIAS PARK", thence N O degrees 26 minutes
17 seconds W for 100.43 feet to the Northwest corner of said Lot 13; thence N 89 degrees 40
minutes 19 seconds E for 120.09 feet to the Northeast corner of Lot 16 and the Southwest corner
of Lot 4 of said plat of "PYTHIAS PARK", thence N 0 degrees 26 minutes 44 seconds W for
110.48 feet to the Northwest corner of said Lot 4; thence N 89 degrees 39 minutes 4 seconds E for
120.09 feet to the Northeast corner of Lot 1, Block 3 of said Plat of "PYTHIAS PARK", thence N
0 degrees 27 minutes 11 seconds W along the West line of the South 1/2 of the East 1/2 of the
Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4 of said Section 20 for 83.41 feet to the
Northwest corner of the South 1/2 of the East 1/2 pf the Southwest 1/4 of the Southeast 1/4 of the
Southwest 1/4 of said Section 20; thence N 89 degrees 42 minutes 54 seconds E along the North
line of the South 1/2 of the East 1/2 of the Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4
of said Section 20 for 305.51 feet; thence S 0 degrees 28 minutes 26 seconds East along a line
parallel to and 25.00 feet West of the East line of the Southwest 1/4 of the Southeast 1/4 of the
Southwest 1/4 of said Section 20 for 269.26 feet to the point of curvature of a circular curve
concave to the Northwest, and having a radius of 25.00 feet; thence Southwesterly and Westerly
along the arc of said curve for 39.34 feet through a central angle of 90 degrees 10 minutes 0 seconds
to the POINT OF BEGINNING. Lying and being in the City of North Miami Beach, Dade County,
Florida.
